pf yi internal_revenue_service department of the treasury irs p o box cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend r dollars amount s dollars amount t percent percentage v dollars amount w state x date y individual dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you incorporated in the state of w on x according to your articles of incorporation you are organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under the sec_501 of the code additionally your articles state that your business activity is as follows to provide marketing building awareness content distribution and development for non-profit clubs and organizations your bylaws state that you are formed to provide business development and full-service marketing consulting services for non-profit public works organizations including schools and youth organizations your focus is to assist these traditionally under-represented non-profit and educational institutions gain a foothold in the digital marketplace you said your sole purpose is to provide business development all forms of marketing know-how ina consultative form to under-represented non-profit youth organizations schools and the like you provide ad- hoc services as well as on-site or remote company integration your target clientele are non-profit and public works organizations the services you provide include fundraising all forms of marketing including generation demand website development content creation management and distribution marketing and business development strategy and development online reputation management customer relationship management customer journey and lead scoring website analysis usability testing and analytics prior to incorporating your president y operated a consulting business as an independent_contractor at a loss y formed you and states that you are not a for-profit successor however the financial data and business contracts you provided are for the time that y operated as a for-profit independent_contractor your name also includes y’s surname your board consists of y her husband and a friend business_associate you provided your website address the website doesn’t say that your activities are limited to non-profit organizations also the website includes articles written two years prior to your formation your website includes a list of your clients and most of the clients listed are for-profit corporations we asked for a list of your prior clients and you provided a list of seven companies organizations only one organization you listed is a non-profit when we asked for more information about two of the organizations you provided contracts with them these two contracts were both between y as an independent_contractor and the clients your staff administers your program on a volunteer basis you will advertise through website and content distribution on social media platforms and you will be funded through donations fundraisers and consulting service fees you later said your revenue comes from business and marketing consulting services you make these sales on your website and do promotions across social media platforms and industry blogs you sell your services continuously and project two contracts a year the budgets you provided with your application show that all of your revenue is expected to come from sales income you described your sales income by saying we are selling business and marketing consulting services your budgets also include two years of revenue prior to your incorporation the budgets you provided show that you have operated previously at a loss and plan to continue to operate at a loss when we asked how you would be able to operate at a loss you said that y has been covering the loss through income from other periodic employment as well as providing marketing services in lieu of payment we then asked for you to provide a revised budget that reflects any donations made by y these revised budgets you provided took the revenue provided previously in the budgets as sales income and moved them all to the donation line with a note beside the amount that it was income your budgets included rent expense when we asked about this you said that you will retain an office and pay rent and a share of utilities sometimes this payment is in the form of marketing services rendered when we asked for more information about this including a copy of any lease agreements you said that the office is part of y’s home there is no rental agreement you said i provide content and online reputation management in addition to any monies i bring in to pay for the office space when we then asked how much rent you pay you said that we provide marketing services as rental payment which varies you said it’s around v dollars per year you said your fees are on a sliding scale based on what your clients can pay when asked for a fee schedule you said you don’t have one you said my rates per hour range from r dollars to s dollars letter rev catalog number 47630w your board meeting minutes state that y provided a company budget from prior years operating as an independent_contractor we asked for more information about this and you indicated that y is confused as how to distinguish between monies earned as an independent_contractor and as your president you said that y continues to do work as an independent_contractor with for-profit organizations if the opportunity presents itself when asked how you decide which jobs belong to y and which ones belong to you you responded that if it is a for profit opportunity y works as an independent_contractor your board meeting minutes discussed establishing salaries for officers and employees when we asked about this you responded we do not have salaries we have of income we asked for more information about this and you said i have not compensated board members the agreement i sec_1 of profits net revenue we asked again for clarification and you said that the one percent of income over operating costs has not been achieved so no income has been paid to board members to date law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 revrul_54_305 1954_2_cb_127 concerns an organization whose purposes are to secure for hospitals and other charitable institutions the advantages of cooperation in establishing uniform standards as to quality and kind of supplies and the purchasing of the same and to promote the economical and efficient administration of hospitals and other institution and to establish and maintain a central purchasing agency any hospital or similar institution not conducted for profit and engaged in charitable work is eligible for membership the organization's income is derived from dues cash discounts on purchases for members and service charges the ruling states that the activities of the organization - the purchase of supplies and the performance of related_services for the several otherwise unrelated charitable organizations that constitute its membership - cannot be termed charitable but are ordinary business activities the ruling holds that a corporation organized and operated for the primary purpose of operating and maintaining a purchasing agency for the benefit of otherwise unrelated members who are exempt from federal_income_tax as charitable organizations is engaged in business letter rev catalog number 47630w activities which would be unrelated activities if carried on by any one of the tax-exempt organizations served therefore the organization is not entitled to exemption under sec_101 the precursor of sec_501 revrul_69_528 1969_2_cb_127 concerns an organization formed to provide investment services for a fee exclusively to organizations exempt under sec_501 of the code the ruling states that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit if the services were regularly provided by one tax-exempt_organization for other tax-exempt organizations such activity would constitute unrelated_trade_or_business thus the ruling holds that the organization is not described in sec_501 since it is regularly carrying on the business of providing investment services that would be unrelated_trade_or_business if carried on by any of the tax-exempt_organization on whose behalf it operates revrul_71_529 1971_2_cb_234 states that nonprofit organization that provides assistance in the management of participating colleges’ and universities' endowment or investment funds for a fee substantially below the cost of providing such service qualifies for exemption under code sec_501 revrul_72_369 1972_2_cb_245 concerns an organization formed to provide managerial and consulting services for nonprofit_organizations exempt under sec_501 of the code to improve the administration of their charitable programs the organization enters into agreements with unrelated nonprofit_organizations to furnish managerial and consulting services on a cost_basis the ruling states that the provision of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 furnishing the services at cost lacks the donative element necessary to establish this activity as charitable accordingly the ruling holds that the organization's activities are not charitable and therefore the organization does not qualify for exemption under sec_501 in 372_fsupp_770 e d cal the court concluded that one seeking a tax exemption has the burden of establishing his right to a tax-exempt status in 82_tc_215 the administrative record did not demonstrate that the organization would operate exclusively in furtherance of an exempt_purpose therefore denial of organization’s request for tax-exempt status was reasonable ohio disability association v commissioner t c memo states denial is justified because responses to requests for additional information failed to supplement the initial application or clarify purposes and activities and generalizations did not provide sufficient detail to determine that the organization would be operated exclusively for exempt purposes application of law a ruling on exempt status is based solely on facts and representations in the administrative file you have provided vague and sometimes contradictory information about your activities you have not established that you meet the requirements of sec_501 of the code as stated in sec_1_501_c_3_-1 an organization must be both organized and operated exclusively for purposes described in sec_501 of the code you provide consulting services to other non-profit organizations for a fee throughout your application you intertwined your activities with those of y’s letter rev catalog number 47630w independent_contractor activities you do not meet the operational_test because you are not operating exclusively for one or more exempt purposes as required under sec_1_501_c_3_-1 sec_1_501_c_3_-1 infers that an organization that is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business does not meet the requirements of sec_501 of the code this principle is illustrated in revrul_54_305 you are providing consulting services for a fee to other non- profit organizations you are engaged solely in such activities would be deemed organized and operated for the primary purpose of carrying on an unrelated_trade_or_business and consequently would fail to meet the requirements of sec_501 your consulting services are like those described in revrul_69_528 this ruling held that if a tax-exempt_organization provides investment services for a fee to another unrelated tax-exempt_organization such activity would constitute an unrelated_trade_or_business thus it was reasoned that an organization formed for the sole purpose of providing such services is not described in sec_501 of the code because it is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business throughout the application process you continued to confuse the consulting services that y provides as an independent_contractor with your activities it does not appear that the services you provide are any different from those that y provides as an independent_contractor you are like the organization described in revrul_72_369 rather than revrul_71_529 you do not qualify for exemption under sec_501 of the code because the furnishing of commercially-available services at cost is insufficient to establish the activity as charitable even if we assume that your activities were not those similar to commercially available services where we have required details you have provided vague responses to our inquires you have not submitted sufficient information establishing you are operated exclusively for sec_501 purposes see universal life church la verdad and ohio disability association not only were your responses to our inquiries lacking clarity or detail but they often pertained to y’s activities as an independent_contractor this was affirmed when you said that y is confused as how to distinguish between monies earned as an independent_contractor and your president therefore you have not established that you are exempt from taxation as required by sec_501 similarly in ohio disability association the court found that even when additional information was provided but it contained generalizations and failed to clarify purposes denial is justified while you did respond to our information requests your responses were vague and often contradictory or confusing you are unable to distinguish y’s consulting activities from your own therefore you are not operating exclusively for exempt purposes as described in sec_501 of the code conclusion based on the information submitted you have provided unclear and contradictory information showing that you are operated exclusively for exempt purposes within the meaning of sec_501 of the code and the related_income tax regulations therefore based on the information provided in your administrative record you fail to qualify for exemption under sec_501 letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
